— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered December 14, 1984, convicting him of burglary in the third degree, grand larceny in the third degree and criminal mischief in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the propriety of his arrest and the seizure of physical evidence by the police is devoid of merit. A similar claim was raised by the codefendant on his appeal from the judgment of conviction and we adhere to the determination rendered therein (see, People v Colson, 150 AD2d 477).
Moreover, contrary to the defendant’s contentions, the evidence, when viewed in a light most favorable to the prosecution, was legally sufficient to support the trial court’s verdict (see, People v Contes, 60 NY2d 620).
We have examined the defendant’s remaining contention and find it to be without merit. Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.